DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/12/2021 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 12 and 19 (and thereby dependent claims 2-6 and 9-10) recite the limitation "the circumference" in each of the respective claims.  There is insufficient antecedent basis for this limitation in each of these claims.  Appropriate correction is required.
Claim 11 recites the limitation "the central conductive path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 2011/0071524).
Keller discloses (see Figs. 1-2, 15-16 and 23) an ophthalmic surgical device comprising the following claim limitations:
(claim 17) A device comprising a stem (62, Figs. 1-2); a cutting element (60, Figs. 2 and 15-16) coupled to a distal end of the stem (as expressly shown in Figs. 1-2); one or more electrical leads (54,64; Figs. 1-2 and 15) for providing an electrical discharge to the cutting element (60) ([0051]; [0072]); and one or more tabs (71, Figs. 15 and 23) protruding from the cutting element (as shown in Figs. 15 and 23), each of the one or more tabs (71) associated with one or more slots (i.e. each adjacent tabs 71 separated by respective trapezoid-shaped slots, as shown in Figs. 15 and 23);
(claim 19) wherein a tab of the one or more tabs (71) is an anchor tab (see Figs. 15-16; [0078]; tabs 71 are expressly anchored/molded/glued to the support ring and suction cup 67), and wherein a slot of the one or more slots (i.e. each adjacent tabs 71 separated by respective trapezoid-shaped slots, as shown in Figs. 15 and 23) is horizontally disposed along the circumference of the cutting element (60) and positioned to at least partially separate the anchor tab from a portion of the cutting element (60) (as expressly shown in Figs. 15 and 23; the slots (i.e. horizontally disposed gaps between tabs 71) are expressly depicted as being horizontally disposed about the circumference of the cutting element 60 and vertically separate the upper triangular-shaped portion of the tab 71 from the cutting element 60); and
(claim 20) wherein a tab of the one or more tabs (71) is a mechanical tab (see Figs. 15-16; [0078]; tabs 71 are expressly mechanically secured to the support ring and suction cup 67 by overmolding, gluing, and the like), and wherein a slot of the one or more slots (i.e. each adjacent tabs 71 separated by respective trapezoid-shaped slots, as shown in Figs. 15 and 23) is positioned to at least partially separate the mechanical tab (71) from a bottom portion of the cutting element (60) (as expressly shown in Figs. 15 and 23; the slots (i.e. horizontally disposed gaps between tabs 71) are expressly depicted as being horizontally disposed about the circumference of the cutting element 60 and vertically separate the upper triangular-shaped portion of the tab 71 from the bottom/lower surface of the cutting element 60) and configured to (i.e. capable of) couple the cutting element to a surface of a suction cup (67, Fig. 15) (see Figs. 15-16; [0078]; tabs 71 are expressly mechanically configured to secure the cutting element 60 to the suction cup 67 by overmolding, gluing, and the like).

Allowable Subject Matter
Claims 1-16 contain allowable subject matter.  However, it is noted that claims 1-6 and 8-12 remain subject to 112 rejections set forth above which must be resolved before these claims can be in proper condition for allowance.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Keller (US 2018/0125711); and Keller (US 2014/0350554).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771